Citation Nr: 1145111	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to Agent Orange and/or secondary to a service-connected disability.

2.  Entitlement to service connection for tinea pedis, to include as due to exposure to Agent Orange and/or secondary to a service-connected disability.

3.  Entitlement to service connection for a renal condition, to include as secondary to a service-connected disability.

4.  Entitlement to total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  

5.  Entitlement to an initial compensable evaluation for hypertension.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife 


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Central Office hearing in Washington, D.C. in August 2011.  The transcript is associated with the file.  Also at this hearing, the Veteran submitted additional evidence in support of his claims with a waiver of RO jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

I.  GERD and Tinea Pedis

The Veteran's claims of entitlement to service connection for GERD and tinea pedis were previously before the Board in December 2009 and remanded at that time for additional evidentiary development, to include affording the Veteran VA examinations.  These examinations were performed in January 2010.  Both VA examiners concluded that neither the Veteran's GERD nor his tinea pedis were related to service on a direct basis.  See January 2010 VA examination reports.  

However, the Veteran testified in August 2011 that a VA examiner appeared to link his GERD and tinea pedis to his service-connected diabetes mellitus.  See also, June 2006 VA diabetes mellitus examination report (suggesting a link between the Veteran's gastrointestinal symptoms, tinea pedis, and service-connected diabetes mellitus).  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's hearing testimony and the June 2006 VA diabetes mellitus examination report which suggests a link between the Veteran's gastrointestinal symptoms, tinea pedis, and service-connected diabetes mellitus, the Veteran should be afforded a new VA examination to determine whether these disabilities are etiologically linked to his service-connected diabetes mellitus.  

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the AMC should request all VA medical records pertaining to the Veteran from September 13, 2006.  In addition, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

II.  Renal Condition, TDIU, and Hypertension

The RO denied service connection for a renal condition and TDIU in an April 2007 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) in September 2007.  To date, the RO has not issued a statement of the case (SOC) to address these issues.  The United States Court of Appeals for Veterans Claims (Court) has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Given the evidence described above, the Veteran should be provided an SOC that addresses the issues of (1) entitlement to service connection for a renal condition, to include as secondary to a service-connected disability; and (2) entitlement to TDIU.  

Similarly, the RO awarded service connection for hypertension in a January 2010 rating decision and assigned a non-compensable evaluation, effective November 15, 2004.  Thereafter, the Veteran submitted statements in September 2010 and January 2011 in which he expressed a desire to appeal this claim.  The Board construes these statements to constitute a valid NOD with the January 2010 rating decision.  Accordingly, the Veteran should be provided an SOC that addresses the issue of entitlement to an initial compensable evaluation for hypertension.

The Veteran should also be provided complete notice pursuant to the Veterans Claims Assistance Act of the information and evidence needed to substantiate his service connection claims on a direct, presumptive, and secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for the disabilities on appeal that is not already of record.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from September 13, 2006.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Contact the Veteran to provide complete notice pursuant to the Veterans Claims Assistance Act of the information and evidence needed to substantiate his service connection claims for gastroesophageal reflux disease, tinea pedis, and a renal condition on a direct, presumptive, and secondary basis.

3.  Issue a statement of the case to the Veteran addressing the issues of (1) entitlement to service connection for a renal condition, to include as secondary to a service-connected disability; (2) entitlement to a total disability rating based on individual unemployability; and (3) entitlement to an initial compensable evaluation for hypertension.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by this Board.

4.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed GERD and its relationship to a service-connected disability, if any.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed GERD is caused by, the result of, or due to his service-connected diabetes mellitus (or other service-connected disability).  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's GERD was aggravated (i.e., permanently worsened) by his service-connected diabetes mellitus (or other service-connected disability).  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  The examiner should also comment on the significance, if any, of the June 2006 VA diabetes mellitus examination report discussed above.  The examiner must provide a complete rationale for any stated opinion.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed tinea pedis and its relationship to a service-connected disability, if any.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed tinea pedis is caused by, the result of, or due to his service-connected diabetes mellitus (or other service-connected disability).  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's tinea pedis was aggravated (i.e., permanently worsened) by his service-connected diabetes mellitus (or other service-connected disability).  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  The examiner should also comment on the significance, if any, of the June 2006 VA diabetes mellitus examination report discussed above.  The examiner must provide a complete rationale for any stated opinion.

6.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer.  Id.  
  
7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

